Exhibit 10.4


[G152891KGI001.JPG]
1405 US HIGHWAY 206, BEDMINSTER, NJ 07921 USA

June 28, 2006

Carl Cohen
[Address]

 

Dear Carl:

We would like to confirm the terms and conditions of your employment with
Dendrite International, Inc. (“Dendrite”).


SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT

1.             DUTIES/TERM.  You will be employed as President, Marketing
Solutions initially reporting to Joseph Ripp, President and COO or his designee.
 You shall (i) perform those duties as may from time to time be assigned to you
by Dendrite or its affiliates; (ii) devote your full-time attention and best
efforts solely and exclusively to the duties assigned to you; and (iii) comply
with all existing Dendrite rules, regulations, policies and directives and those
which may be established from time to time. Your employment will be at-will and
may be terminated at any time for any reason with or without cause by Dendrite. 
You agree to provide two (2) weeks notice to Dendrite before terminating your
employment.

2.             COMPENSATION.

       (a)           Base Salary.  Dendrite shall pay you for your services a
base salary at a rate of $285,000.00 per annum to be paid on a semi-monthly
basis in accordance with Dendrite’s regular payroll practices.

       (b)           Bonus.  You will be eligible to receive an annual
discretionary bonus (the “Bonus”) with an initial target of $285,000.00.  Bonus
eligibility shall be determined and paid in accordance with Dendrite’s
applicable incentive compensation policy in effect from time-to-time.  The
payment of any Bonus is subject to:  (a) Dendrite’s achievement of the financial
goals set forth and approved by the Board, (b) such other objectives as may be
determined by Dendrite from time to time, and (c) you remaining in the employ of
Dendrite as of the time of payment of any such Bonus or portion

 


--------------------------------------------------------------------------------


 

thereof, and (d) the terms and conditions of the applicable incentive
compensation plan in effect from time to time.  Subject to (c) and (d) in the
immediately preceding sentence, Dendrite will pay you a bonus of at least
$142,500.00 in 2006 and $142,500.00 in 2007.  Your target for a discretionary
bonus will be reviewed and determined on an annual basis by Dendrite.

(c)           Stock Options.  Pursuant to a Dendrite stock plan (the “Stock
Plan”), upon the execution of this Agreement, Dendrite shall give you an option
to purchase 100,000 shares of the common stock of Dendrite.  The price for such
options shall be determined by the Compensation Committee of the Board.  Your
entitlement to such options shall be subject to (i) a four-year vesting schedule
pursuant to which twenty-five percent (25%) of such options shall first become
exercisable on the first anniversary of the date of grant and the remaining
seventy-five percent (75%) shall become exercisable pro rata over the following
three (3) year period, on a monthly basis, commencing on the first anniversary
of the date of grant and ending on the fourth anniversary of the date of grant;
provided that, in no event shall any such option be exercisable for less than a
whole share or on or following the expiration or termination of such option
pursuant to the terms and conditions of the Stock Plan or the option agreement
described herein, (ii) approval by the Board, (iii) your execution of a
definitive option agreement in form and substance satisfactory to Dendrite and
(iv) in all instances subject to the terms and conditions of the Stock Plan.

       (d)           Sign-on Bonus.  You will also receive a sign-on bonus of
$50,000.00.  In the event that prior to the first anniversary of your employment
(i) you voluntarily terminate your employment with Dendrite for any reason
whatsoever, or (ii) your employment is terminated by Dendrite for Cause, you
agree to pay to Dendrite within 90 days of the termination of your employment
all amounts paid to you as a sign-on bonus.  You authorize Dendrite to
immediately offset against and reduce any amounts otherwise due you for any
amounts in respect of your obligation to repay such amounts.

3.             BENEFITS.

       Dendrite shall provide you:

       (a)           Vacation.  Four weeks vacation per annum in accordance with
Dendrite policy in effect from time to time.

       (b)           Business Expenses.  Reimbursement for reasonable travel,
entertainment and other reasonable and necessary out-of-pocket expenses incurred
by you in connection with the performance of your duties in accordance with
Dendrite policy in effect from time to time.

       (c)           Other.  Other benefits to the same extent as may be
provided to other employees generally in accordance with Dendrite policy in
effect from time to time and subject to the terms and conditions of such benefit
plans.

2


--------------------------------------------------------------------------------




 

4.             SEVERANCE.

(a)     Upon your termination of employment by Dendrite for any reason other
than termination by Dendrite for Cause (as defined in Exhibit A), Disability (as
defined in Exhibit A) or upon your death, you shall solely be entitled to
(subject to any applicable off-sets) applicable payments and benefits in Section
4(b), and your base salary through the date of your termination.

(b)     If your employment hereunder is terminated by Dendrite for any reason
other than death, Cause (as defined in Exhibit A) or Disability (as defined in
Exhibit A), you shall be entitled to receive severance payments in an aggregate
amount equal to the sum of one year base salary (calculated at the rate of base
salary then being paid to you as of the date of termination) and your annual
target bonus as of the date of termination; provided, however, that in the event
you obtain any other employment or any consulting or independent contractor
engagement during the Severance Period, you shall immediately notify Dendrite,
and any compensation earned by you therefrom shall reduce Dendrite’s severance
obligations to you under this Section 4(b) on a dollar-for-dollar basis (the
“Offset”). From time to time during the Severance Period, upon Dendrite’s
reasonable written request, you shall provide Dendrite with written verification
(such as wage stubs, tax returns and new employer verifications) of amounts
earned by you from such other employment or consulting engagements. In the event
you fail to supply such information within 10 days of the date of such request,
the obligations of Dendrite under this Section 4(b) shall terminate. The
severance payments to be paid to you under this Section 4(b) shall be referred
to herein as the “Severance Payment” and the 12-month period of Severance
Payments shall be referred to as the “Severance Period.” No interest shall
accrue or be payable on or with respect to any Severance Payment. In the event
of a termination of your employment described in this Section 4(b), you shall be
provided continued “COBRA” coverage pursuant to Sections 601 et seq. of ERISA
under Dendrite’s group health plan.  During the period which you receive the
Severance Payment, your cost of COBRA coverage shall be the same as the amount
paid by employees of Dendrite for the same coverage under Dendrite’s group
health plan.  Notwithstanding the foregoing, in the event you become re-employed
with another employer and become eligible to receive health coverage from such
employer, the payment of COBRA coverage by Dendrite as described herein shall
cease.

(c)     The following severance payment only applies in the event of a Change in
Control. If your employment hereunder is terminated within the one (1) year
period following a Change in Control (as defined in Exhibit A) by Dendrite for
any reason other than death, Cause (as defined in Exhibit A) or Disability (as
defined in Exhibit A), or by you for Good Reason (as defined in Exhibit A), you
shall be entitled to receive the severance payments and continued benefits
coverage on the same terms and conditions as set forth in Section 4(b) above;
provided that no Offsets shall apply to any severance otherwise due under this
Section 4(c). For purposes of clarification, under no circumstances are you
entitled to receive payments under both Sections 4(b) and 4(c). In

3


--------------------------------------------------------------------------------




 

the event of a Change of Control, all stock options then granted to you by
Dendrite will immediately vest and all sale restrictions will be lifted.

(d)  The making of any Severance Payment under Section 4(b) or 4(c) hereunder is
conditioned upon the signing of and abiding by the terms of a separation
agreement prepared by Dendrite which includes a general release in form and
substance satisfactory to Dendrite under which you release Dendrite and its
affiliates together with their respective officers, directors, shareholders,
employees, agents and successors and assigns from any and all claims you may
have against them.  In the event you breach any provisions of Sections 1 through
6 of the General Terms and Conditions of Employment of this Agreement, in
addition to any other remedies at law or in equity, Dendrite may cease making
any Severance Payment or any payments for COBRA coverage otherwise due under
Section 4(b) or 4(c).  Nothing herein shall affect any of your obligations or
Dendrite’s rights under this Agreement.

(e)     In the event you terminate your employment with Dendrite or Dendrite
terminates your employment for “Cause” it is understood and agreed that
Dendrite’s only obligation is to pay you your base salary through the date of
your termination and to offer you COBRA coverage in accordance with applicable
law.

Please sign where indicated below to acknowledge your agreement to the Specific
Terms and Conditions (“Special Terms”) set forth above and the General Terms and
Conditions of Employment attached hereto (“General Terms”), both of which
together shall form the terms and conditions of your employment (the
“Agreement”).

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

/s/ Joseph Ripp

 

 

 

Joseph Ripp

 

 

 

President and Chief Operating Officer

Accepted and agreed to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Carl Cohen

 

 

 

Carl Cohen

 

 

 

 

 

 

 

Date:

6/28/06

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

DENDRITE INTERNATIONAL, INC.
GENERAL TERMS & CONDITIONS OF EMPLOYMENT
(together with the Specific Terms and Conditions of Employment, the “Agreement”)

1.             INFORMATION AND BUSINESS OPPORTUNITY.  During your employment
with Dendrite, you may acquire knowledge of (i) information that is relevant to
the business of Dendrite or its affiliates or (ii) knowledge of business
opportunities pertaining to the business in which Dendrite or its affiliates are
engaged.  You shall promptly disclose to Dendrite that information or business
opportunity but shall not disclose it to anyone else without Dendrite’s written
consent.

2.             DENDRITE AND CLIENT CONFIDENTIAL INFORMATION.  As a result of
your employment with Dendrite, you will acquire information which is proprietary
and confidential to Dendrite and its affiliates.  This information includes, but
is not limited to, Dendrite’s proprietary software, technical and commercial
information, instruction and product information, the design, “look and feel”
and capabilities of Dendrite’s product, Dendrite’s proprietary training program
methodology regarding the utilization of electronic territory management
software and associated client support services, Dendrite’s methodology for
promoting its products and services to its clients, Dendrite’s proprietary
Graphic User Interface, the navigational paths through which Dendrite’s clients
input and access information stored in the proprietary software, the
particularized needs and demands of Dendrite’s clients and the customizations
Dendrite makes to its proprietary software to meet those clients’ needs,
financial arrangements, salary and compensation information, competitive status,
pricing policies, knowledge of suppliers, technical capabilities, discoveries,
algorithms, concepts, software in any stage of development, designs, drawings,
specifications, techniques, models, data, technical manuals, training guides and
manuals, research and development materials, processes, procedures, know-how and
other business affairs relating to Dendrite.  Confidential information also
includes any and all technical information involving Dendrite’s work.  In
addition, Dendrite may be furnished information and data which is proprietary
and confidential to its clients, partners, suppliers and other third parties
(“Third Parties”).  You agree to use the confidential information of Dendrite
and Third Parties solely during and in furtherance of your employment with
Dendrite.  You agree to keep all such information confidential and agree not to
reveal it at any time without the express written consent of Dendrite.  This
obligation is to continue in force after employment terminates for whatever
reason.

3.             RETURN OF PROPERTY.  Upon termination of employment for any
reason or upon the request of Dendrite, you shall fully account for and return
to Dendrite all property which you received, prepared or helped prepare in
connection with your employment including, but not limited to, all copies of any
confidential information or records, data, materials, disks, notes, notebooks,
blueprints, client lists or other papers or material in any tangible media or
computer readable form belonging to Dendrite or to any of its clients, partners
and suppliers.  You will not retain any copies, duplicates, reproductions or
excerpts thereof.

Initial here

 

 

1


--------------------------------------------------------------------------------




 

4.             INVENTIONS.  All work performed by you and all materials,
products, deliverables, inventions, software, ideas, disclosures and
improvements, and copyrighted material made or conceived by you, solely or
jointly, in whole or in part, during your employment with Dendrite (even if
completed following the termination of your employment) that relate to any
matters pertaining to the business of Dendrite shall be the property of Dendrite
and shall be deemed to be a work made for hire.  To the extent that title to any
of the foregoing shall not, by operation of law, vest in Dendrite, all right,
title and interest therein are hereby irrevocably assigned to Dendrite.  You
agree to give Dendrite or any person or entity designated by Dendrite reasonable
assistance required to perfect its rights therein.

5.             RESTRICTION ON FUTURE EMPLOYMENT.  You acknowledge (i) the highly
competitive nature of the business and the industry in which Dendrite competes;
(ii) that you will acquire and have access to confidential information as
described in Section 2 of the General Terms; (iii) that, as a key employee of
Dendrite, you will participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, you will
obtain knowledge of the “know-how” and business practices of Dendrite, in which
matters Dendrite has a substantial proprietary interest; and (iv) that your
employment hereunder requires the performance of services which are special,
unique, extraordinary and intellectual in character, and your position with
Dendrite places you in a position of confidence and trust with the clients and
employees of Dendrite.  In the course of your employment with Dendrite, you will
develop a personal relationship with the clients of Dendrite and a knowledge of
those clients’ affairs and requirements, and that the relationship of Dendrite
with their established clientele will therefore be placed in your hands in
confidence and trust.  You consequently agree that it is reasonable and
necessary for the protection of the confidential information, goodwill and
business of Dendrite that you make the covenants contained herein and that
Dendrite would not have entered into this Agreement unless the covenants set
forth in this Section 5 were contained in this Agreement.  Accordingly, you
agree that during the period that you are employed by Dendrite and for a period
of eighteen (18) months thereafter, you shall not, as an individual, employee,
consultant, partner, shareholder, or in association with any other person,
business or enterprise, except on behalf of Dendrite, directly or indirectly,
and regardless of the reason for your ceasing to be employed by Dendrite:

(a)  perform services that compete with the business or business conducted by
Dendrite or any of its affiliates or render services to any person or entity
which competes with the business of businesses conducted by Dendrite or any of
its affiliates (or which business Dendrite can at the time of your termination
of employment establish it will likely conduct within one (1) year following the
date of your termination);

(b)  attempt in any manner to solicit or accept from any client business of the
type performed by Dendrite or to persuade any client to cease to do business or
to reduce the amount of business which any such client has customarily done or
is reasonably expected to do with Dendrite, whether or not the relationship
between Dendrite and such client was originally established in whole or in part
through your efforts;

2


--------------------------------------------------------------------------------




 

(c)          employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of Dendrite to terminate their employment or engagement with
Dendrite; or

(d)         render to or for any client any services of the type rendered by
Dendrite (unless such services are rendered directly to a client as an employee
of such client, in which case this Section 5(d) shall not apply).

As used in this Section 5, the term “Dendrite” shall mean Dendrite and its
affiliates, and the term “client” shall mean (1) anyone who is a client of
Dendrite on the date of your termination or, if your employment shall not have
terminated, at the time of the alleged prohibited conduct (any such applicable
date being called the “Determination Date”), but only if you solicited, rendered
services for, or were otherwise involved with any such client at any time during
your employment with Dendrite; (2) anyone who was a client of Dendrite at any
time during the one (1) year period immediately preceding the Determination
Date; but only if you solicited, rendered services for, or were otherwise
involved with any such client at any time during your employment with Dendrite;
(3) any prospective client to whom Dendrite had made a new business presentation
(or similar offering of services) at any time during the one (1) year period
immediately preceding the Determination Date; but only if you actively
participated in or supervised such new business presentation (or similar
offering of services); and (4) any prospective client to whom Dendrite made a
new business presentation (or similar offering of services) at any time within
six (6) months after the date of your termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of your termination, and only
if you actively participated in or supervised such discussions).  For purposes
of this clause, it is agreed that a general mailing or an incidental contact
shall not be deemed a “new business presentation or similar offering of
services” or a “discussion”.  In addition, if the client is part of a group of
companies which conducts business through more than one entity, division or
operating unit, whether or not separately incorporated (a “Client Group”), the
term “client” as used herein shall also include each entity, division and
operating unit of the Client Group where the same management group of the Client
Group has the decision making authority or significant influence with respect to
contracting for services of the type rendered by Dendrite.

For an eighteen (18) month period after the termination of your employment for
any reason whatsoever, you agree to promptly notify Dendrite in writing the
identity of all subsequent employers.  You agree to provide such information as
Dendrite may from time to time request to determine your compliance with the
terms of this Agreement.

6.                   NON-DISPARAGEMENT.  You agree that you will not at any time
make any statement, observation or opinion, or communicate any information
(whether oral or written) that is likely to come to the attention of any client
or employee of Dendrite or any member of the media, which statement is
derogatory of or casts in a negative light Dendrite or its officers, directors
and employees or otherwise engage in any activity which is inimical to the
interests of the Company.

3


--------------------------------------------------------------------------------




 

7.                   OUTSIDE CONTRACTING.  You shall not enter into any
agreements to provide services to any company, person or organization outside of
your employment by Dendrite (an “Outside Agreement”) without the prior written
express consent from Dendrite.  You must notify Dendrite of your intent to enter
into an Outside Agreement specifying therein the other party to such Outside
Agreement and the type of  services to be provided by you.  Dendrite shall not
unreasonably withhold permission to you to enter into Outside Agreements unless
such Outside Agreements (i) are with competitors or potential competitors of
Dendrite, or (ii) as determined in Dendrite’s sole discretion, shall
substantially hamper or prohibit you from satisfactorily carrying out all duties
assigned to you by Dendrite.

8.                   REMEDIES.  The parties agree that in the event you breach
or threaten to breach this Agreement, money damages may be an inadequate remedy
for Dendrite and that Dendrite will not have an adequate remedy at law.  It is
understood, therefore, that in the event of a breach or threatened breach of
this Agreement by you, Dendrite shall have the right to obtain from a court of
competent jurisdiction restraints or injunctions prohibiting you from breaching
or threatening to breach this Agreement.  In that event, the parties agree that
Dendrite will not be required to post bond or other security.  It is also agreed
that any restraints or injunctions issued against you shall be in addition to
any other remedies which Dendrite may have available to it.

9.                   ARBITRATION.

            (a)      If any dispute arises between you and Dendrite that the
parties cannot resolve themselves, including any dispute over the application,
validity, construction, or interpretation of this Agreement, arbitration in
accordance with the then-applicable employment law rules of the American
Arbitration Association shall provide the exclusive remedy for resolving any
such dispute, regardless of its nature; provided, however, that Dendrite may
enforce your obligation to provide services under this Agreement and your
obligations under Sections 1 through 7 hereof by an action for injunctive relief
and damages in a court of competent jurisdiction at any time prior or subsequent
to the commencement of an arbitration proceeding as herein provided.  This
Section 9 shall apply to any and all claims arising out of your employment and
its termination, under state and federal statutes, local ordinances, and the
common law including, without limitation Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act, the New Jersey Civil
Rights Act and the New Jersey Law Against Discrimination.

             (b)     You have read and understand this Section 9 which discusses
arbitration.  You understand that by signing this Agreement, you agree to submit
any claims arising out of, relating to, or in connection with this Agreement, or
the interpretation, validity, construction, performance, breach or termination
thereof, or your employment or the termination thereof, to binding arbitration,
and that this arbitration provision constitutes a waiver of your right to a jury
trial and relates to the resolution of all disputes relating to all aspects of
the employer/employee relationship.  You further understand that other options

4


--------------------------------------------------------------------------------




 

such as federal and state administrative remedies and judicial remedies exist
and know that by signing this Agreement those remedies are forever precluded and
that regardless of the nature of your complaint, you know that it can only be
resolved by arbitration.

             (c)     Unless the parties agree otherwise, any arbitration shall
be administered by and take place in the offices of the American Arbitration
Association in Somerset, New Jersey.  If that office is not available, the
arbitration then the arbitrator shall determine the location of the arbitration
within New Jersey.

10.          SEVERABILITY.  If any provision of this Agreement shall be declared
invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.  Moreover, if any one or more
of the provisions contained in this Agreement is held to be excessively broad as
to duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

11.                NOTICES.  In the event any notice is required to be given
under the terms of this Agreement, it shall be delivered in the English
language, in writing, as follows:

If to you:

 

To the address set forth on the first page of this Agreement

 

 

 

If to Dendrite:

 

Attn: General Counsel

 

 

Dendrite International, Inc.

 

 

1405 Route 206 South

 

 

Bedminster, NJ 07921

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

12.                PRIOR EMPLOYMENT.  You represent and warrant that you have
not taken or otherwise misappropriated and do not have in your possession or
control any confidential and proprietary information belonging to any of your
prior employers or connected with or derived from your service to prior
employers.  You represent and warrant that you have returned to all prior
employers any and all such confidential and proprietary information.  You
further acknowledge, represent and warrant that Dendrite has informed you that
you are not to use or cause the use of such confidential or proprietary
information in any manner whatsoever in connection with your employment by
Dendrite.  You agree, represent and warrant that you will not use such
information.  You shall indemnify and hold harmless Dendrite from any and all
claims arising from any breach of the representations and warranties in this
Section.

13.                MISCELLANEOUS.

(a)        This Agreement shall be governed by and construed in accordance with
the laws of New Jersey, without regard to the conflicts of laws.  Competent
courts of jurisdiction in New

5


--------------------------------------------------------------------------------




 

Jersey shall have exclusive jurisdiction to entertain any legal or equitable
action with respect to Sections 1 through 8 of the General Terms except that
Dendrite may institute any such suit against you in any jurisdiction in which
you may be at the time.  In the event suit is instituted in New Jersey, it is
agreed that service of summons or other appropriate legal process may be
effected upon any party by delivering it to the last known address.

(b)        Your rights or obligations under the terms of this Agreement or of
any other agreement with Dendrite may not be assigned.  Any attempted assignment
will be void as to Dendrite.  Dendrite may, however, assign its rights to any
affiliated or successor entity.

(c)        This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior negotiations, discussions,
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.  No representations, oral or otherwise, with respect to
the subject matter of this Agreement have been made by either party.  This
Agreement may not be modified or waived except by a writing signed by both
parties.  No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

(d)        This Agreement shall be binding upon and inure to the benefit of your
heirs and personal representatives and to the successors and assigns of
Dendrite.

 

6


--------------------------------------------------------------------------------


 

Exhibit A To Dendrite Specific Terms & Conditions Of Employment

(a)                             “Cause” as used in this Agreement shall mean (i)
any gross misconduct on the part of you with respect to your duties under this
Agreement, (ii) the engaging by you in an indictable offense which relates to
your duties under this Agreement or which is likely to have a material adverse
effect on the business of Dendrite, (iii) the commission by you of any willful
or intentional act which injures in any material respect or could reasonably be
expected to injure in any material respect the reputation, business or business
relationships of Dendrite, including without limitation, a breach of Sections 1
through 7 of the General Terms and Conditions of Employment, or (iv) the
engaging by you through gross negligence in conduct which injures materially or
could reasonably be expected to injure materially the business or reputation of
Dendrite.

(b)                                 “Disability” as used in this Agreement shall
have the same meaning as that term, or such substantially equivalent term, has
in any group disability policy carried by Dendrite.  If no such policy exists,
the term “Disability” shall mean the occurrence of any physical or mental
condition which materially interferes with the performance of your customary
duties in your capacity as an employee where such disability has been in effect
for a period of six (6) months (excluding permitted vacation time), which need
not be consecutive, during any single twelve (12) month period.

(c)  “Good Reason” as used in this Agreement shall mean, without your express
written consent, the occurrence of any of the following events concurrently with
or within one (1) year following a “Change in Control” (as defined below) which
is not corrected within ten (10) days following written notice of such event
given by you to Dendrite:

(i)                                     the assignment to you of any duties or
responsibilities materially and adversely inconsistent with your position
(including any material diminution of such duties or responsibilities) or (B) a
material and adverse change in your reporting responsibilities, titles or
offices with Dendrite;

(ii)                                  any material breach by Dendrite this
Agreement with respect to the making of any compensation payments;

(iii)                               any requirement of Dendrite that you be
based anywhere other than in a thirty-five (35) mile radius of the Dendrite
office you are based in on the date of the consummation of the Change in
Control.

(iv)                              the failure of Dendrite to continue in effect
any employee benefit plan, compensation plan, welfare benefit plan or fringe
benefit plan (such plans being referred to herein as “Welfare Plans”) in which
you are participating as of the date of this Agreement (or as such benefits and
compensation may be increased from time to time), or the taking of any action by
Dendrite which would materially and adversely affect your participation in or
materially reduce your benefits under such Welfare Plans (other than an
across-the-board reduction of such benefits affecting senior executives of

1


--------------------------------------------------------------------------------




 

Dendrite) unless (i) you are permitted to participate in other plans providing
you with substantially comparable benefits (at substantially comparable cost
with respect to the Welfare Plans), (ii) any such Welfare Plan does not provide
material benefits to you (determined in relation to your compensation and
benefits package), (iii) such failure or action is taken at the direction of you
or with your consent, or (iv) such failure or action is required by law; or

(v)  the failure of Dendrite to obtain an agreement from a successor employer to
assume Dendrite’s obligations under this Agreement in the event of a Change in
Control.

You must notify Dendrite of any event constituting Good Reason within ninety
(90) days following your knowledge of its existence or such event shall not
constitute Good Reason.

(d)  “Change in Control” as used in this Agreement shall mean the occurrence of
any one of the following events:

(i)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Dendrite representing 33 1/3% or more of the
combined voting power of Dendrite’s then outstanding securities eligible to vote
for the election of the Board (the “Dendrite Voting Securities”); provided,
however, that the event described in this subsection (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (A) by
Dendrite or any  subsidiary, (B) by any employee benefit plan sponsored or
maintained by Dendrite or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Control Transaction (as defined in subsection (iii)), or (E) a transaction
(other than one described in subsection (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Incumbent Board (as
defined below) approves a resolution providing expressly that the acquisition
pursuant to this clause (E) does not constitute a Change in Control under this
subsection (i);

(ii)          individuals who, on the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to
such date, whose election or nomination for election was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Dendrite in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of Dendrite as a result
of an actual or threatened election contest with respect to directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be a member of the
Incumbent Board;

2


--------------------------------------------------------------------------------




 

(iii)         the shareholders of Dendrite approve a merger, consolidation,
share exchange or similar form of corporate reorganization of Dendrite or any
such type of transaction involving Dendrite or any of its subsidiaries (whether
for such transaction or the issuance of securities in the transaction or
otherwise) (a “Business Combination”), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of the
publicly traded corporation resulting from such Business Combination (including,
without limitation, any corporation which directly or indirectly has beneficial
ownership of 100% of Dendrite Voting Securities or all or substantially all of
the assets of Dendrite and its subsidiaries) eligible to elect directors of such
corporation would be represented by shares that were Dendrite Voting Securities
immediately prior to such Business Combination (either by remaining outstanding
or being converted), and such voting power would be in substantially the same
proportion as the voting power of such Dendrite Voting Securities immediately
prior to the Business Combination, (B) no person (other than any publicly traded
holding company resulting from such Business Combination, any employee benefit
plan sponsored or maintained by Dendrite (or the corporation resulting from such
Business Combination), or any person which beneficially owned, immediately prior
to such Business Combination, directly or indirectly, 33-1/3% or more of
Dendrite Voting Securities (a “Dendrite 33-1/3% Stockholder”)) would become the
beneficial owner, directly or indirectly, of 33-1/3% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination and no Dendrite 33-1/3%
Stockholder would increase its percentage of such total voting power, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination would be members of the Incumbent Board
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (a “Non-Control Transaction”); or

(iv)        the shareholders of Dendrite approve a plan of complete liquidation
or dissolution of Dendrite or the sale or disposition of all or substantially
all of the Dendrite’s assets.

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33-1/3% of Dendrite Voting Securities as a result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided, that if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial owner of additional Dendrite Voting Securities that increases the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
person, then a Change in Control of Dendrite shall occur.

3


--------------------------------------------------------------------------------


AMENDMENT

 

THIS AMENDMENT is made as of June 28, 2006 and amends the Employment Agreement
effective June 28, 2006 (the “Employment Agreement”) between DENDRITE
INTERNATIONAL, INC. (“Dendrite”) and CARL COHEN (“Employee”). Unless defined in
this Amendment, capitalized terms used in this Amendment will have the meaning
set forth in the Employment Agreement.

 

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management; and

 

WHEREAS, the Compensation Committee of the Board of Directors recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
of Control always exists and that such possibility, and the uncertainty it
may raise among management, may result in the departure or distraction of key
management personnel, to the detriment of the Company and its shareholders; and

 

WHEREAS, the Compensation Committee of the Board has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of key members of the Company’s management, including the Employee,
to their assigned duties without distraction in the face of potentially
disturbing circumstances arising from the possibility of any such Change of
Control;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

 

1.             Section 4(c) of the Employment Agreement is restated in its
entirety to provide as follows:

 

“(c)         Notwithstanding Sections 4(a) and (b) above, the following
severance payment only applies in the event of a Change in Control. If
Employee’s employment is terminated within one (1) year following a Change in
Control (i) by Dendrite for any reason other than death, Cause, or Disability or
(ii) by Employee for Good Reason, the Employee shall be entitled to receive a
lump sum severance payment equal to the sum of twenty-four (24) months base
salary (calculated at the highest base salary rate in effect during the 12 month
period preceding the termination of employment) plus two (2) times the
Employee’s target bonus. The severance payment to be paid to Employee under this
Section 4(c) is referred to as the “Change in Control Severance Payment”.
Employee’s Change In Control Severance Payment shall be paid by Dendrite in cash
not later than twenty (20) days after the effective date of the termination of
the Employee’s employment, subject to the receipt by Dendrite of the separation
agreement and general release as described in this Employment Agreement and the
expiration of the required seven day waiting period. No interest shall accrue or
be payable on or with respect to any Change in Control Severance Payment, except
only as otherwise expressly set forth in this

 


--------------------------------------------------------------------------------


 

Amendment. In the event of a termination of Employee’s employment described in
this Section 4(c), Employee shall be provided continued “COBRA” coverage
pursuant to Sections 601 et seq. of ERISA (or COBRA-like coverage, if COBRA does
not or would no longer apply) under Dendrite’s group medical and dental plans
for the twenty-four (24) month period commencing on the date of termination of
employment. During the period in which Employee receives such coverage,
Employee’s cost of coverage shall be the same as the amount paid by employees of
Dendrite for the same coverage under Dendrite’s group health and dental plans.
Notwithstanding the foregoing, in the event Employee becomes re-employed with
another employer, the payment of COBRA coverage by Dendrite as described above
shall cease (even if the Employee is entitled under COBRA to continue to
participate in Dendrite’s group medical and dental plans).

 

If your employment is terminated by Dendrite as described in this Section 4(c),
in addition to the above Change in Control Severance Payment, you will be
entitled also to receive your target bonus for the year in which your employment
is so terminated, assuming such bonus has not previously been paid, which will
be pro-rated to reflect the percentage of days of the year during which you
performed services for Dendrite and which shall also be considered to be a
Change in Control Severance Payment.

 

In the event of a Change in Control, all stock options and restricted stock or
other outstanding equity awards granted to you by Dendrite will immediately vest
and all contractual sale conditions will be lifted.

 

In the event Employee is entitled to the Change in Control Severance Payment as
set forth in this Section 4(c), Employee shall not be entitled to any other
severance payments from Dendrite, under this Employment Agreement or otherwise
(including under Section 4(b)).”

 

In addition, due to the lump sum payment to be made hereunder, Section 4(d) of
the Employment Agreement is amended by deleting the reference to
Section 4(c) from the second sentence of such section.

 

In addition, Section 4 of the Employment Agreement is amended by inserting the
following after Section 4(e):

 

“(f)          Notwithstanding anything else herein to the contrary, in the event
that the Company’s certified public accountants (or another certified public
accounting firm, if the Company’s certified public accountants may not provide
such service due to independence or other considerations) (the “Accountants”)
determine that any actual or potential payment or distribution by the Company to
or for the benefit of the Employee (whether paid, payable, distributed or
distributable to the Employee, whether under this Agreement or otherwise) (a
“Payment”) would likely subject the Employee to the imposition of an excise tax
under Section 4999 of the Code (or any similar successor provision)
(“Section 4999”), then the Compensation Committee of the Company’s Board of
Directors, in its sole discretion, may determine and agree to, but need not,

2


--------------------------------------------------------------------------------




 

(1)           reduce (but not below zero) the Change in Control Severance
Payment to the Reduced Amount. For this purpose, the “Reduced Amount” shall be
an amount which is designed and calculated to maximize the Change in Control
Severance Payment without causing any Payment to be subject to the excise tax
under Section 4999;  or

 

(2)           pay to the Employee an amount (the “Tax Gross-Up Payment”), to be
calculated by the Accountants, designed and calculated to fully negate the tax
impact of any excise tax imposed (or to be imposed) upon the Employee as a
result of Section 4999. Any such Tax Gross-Up Payment will take into account the
federal, state and local income, employment and excise tax consequences of the
Tax Gross-Up Payment, including the additional impact of Section 4999 on the Tax
Gross-Up Payment itself.”

 

2.             Notwithstanding anything in this Amendment or in the Employment
Agreement to the contrary, any severance payment under the Employment Agreement
may be delayed, for no more than six (6) months following termination of
employment, pursuant to Section 409A of the Internal Revenue Code (the “Code”),
and, to the extent any delay in severance payment is attributable to Code
Section 409A, interest on such severance payment shall accrue from the date
otherwise scheduled for such payment under the terms of this Employment
Agreement until the date of actual payment at an annual rate of six percent
(6%).

 

3.             For purposes of Sections 4(b) and 4(c) of this Employment
Agreement, “target bonus” means the annual target bonus established for the
Employee for the fiscal year in which the Employee’s employment terminates, or
if the annual target bonus has not been established for the Employee for such
fiscal year, then the annual target bonus for the prior fiscal year shall be
used; provided that, in connection with a Change in Control Severance Payment,
in no event shall target bonus be less than the annual target bonus most
recently established for the Employee prior to the occurrence of the Change in
Control.

 

4.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Joseph Ripp

 

 

 

Name:

 

Joseph Ripp

 

 

Title:

 

President and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Carl Cohen

 

 

 

Carl Cohen

 

 

3


--------------------------------------------------------------------------------